The opinion of the court was delivered by
Swayze, J.
The offence charged in this ease is the same as in the ease just decided against the same defendant, except that the charge here is that he transported Kate Boyszcszak, and the proof was .that he actually took her to Brooklyn. The judge charged the jury that they must find that he took her there for purposes of prostitution and carefully warned them that the evidence of his relations with the other girls was important only as bearing upon the purpose of the defendant. It is urged that there was no intent to commit the crime formed within the State of New Jersey. The evidence, however, justified an inference that they left Newark and went to Brooklyn, having that purpose in mind, and the judge told the jury ihat, if the defendant had no intention, at the time, of taking her there for the purpose of prostitution, he would not be guilty. The proof of the date of the offence varied from that alleged in the indictment; but, under section 33 of *236the Criminal Procedure act, this is immaterial. Evidence was admitted of the defendant’s attempt to transport Helen Sedlak for the purpose of prostitution at a date subsequent by a short time to the offence with ICate Boyszeszak. As it was only admitted for the purpose of showing that the defendant was engaged in the “White Slave Traffic,” and the events happened within a short time of the offence charged in the present case, we think it is admissible, for the reasons already given in the opinion just rendered. We find no error in the record and the judgment is affirmed.